          Case 3:20-cv-00893-RS Document 36 Filed 07/16/20 Page 1 of 9




 1   Animal Legal Defense Fund                              GUPTA WESSLER PLLC
     Alene Anello (State Bar No. 316387)                    Deepak Gupta (pro hac vice)
 2   ANIMAL LEGAL DEFENSE FUND                              Neil K. Sawhney
     525 East Cotati Avenue                                 1900 L Street, NW, Suite 312
 3   Cotati, CA 94931                                       Washington, DC 20036
     (707) 795-2533                                         (202) 888-1741
 4   aanello@aldf.org                                       deepak@guptawessler.com,
                                                            neil@guptawessler.com
 5
     Attorneys for Plaintiff Miyoko’s Kitchen
 6

 7   Xavier Becerra, Attorney General of California
     Myung J. Park, Supervising Deputy Attorney General
 8   Linda L. Gandara, State Bar No. 194667
     Michael S. Dorsi, State Bar No. 281865
 9   Deputy Attorneys General
     455 Golden Gate Avenue, Suite 11000
10   San Francisco, CA 94102-7004
     Telephone: (415) 510-3802
11   Fax: (415) 703-5480
     Michael.Dorsi@doj.ca.gov
12
     Attorneys for Defendants
13
                                   UNITED STATES DISTRICT COURT
14
                                NORTHERN DISTRICT OF CALIFORNIA
15
      Miyoko’s Kitchen,                        )      Case No. 3:20-cv-00893-RS
16                           Plaintiff,        )
             v.                                )     JOINT CASE MANAGEMENT
17                                             )     STATEMENT
      Karen Ross, in her official capacity as  )
      Secretary of the California Department )
18    of Food and Agriculture, and Stephen           CONTINUANCE REQUESTED
                                               )
19    Beam, in his official capacity as Branch )     Rule 26(f) Scheduling Conference
      Chief of the Milk and Dairy Food Safety )      Date: July 23, 2020
20    Branch,                                  )     Time: 11:00 a.m.
                                               )     Judge: Hon. Richard Seeborg
21                             Defendants.

22          As required by Federal Rule of Civil Procedure 26 and the Court’s case-management order,

23   the parties held a Rule 26(f) conference on April 14, 2020, and submit this joint case-management

24   statement under Rule 26(f).

25          Further, the parties request that the Court continue the case management conference until or

26   after the Court’s hearing on Plaintiff’s pending motion for preliminary injunction.

27

28                                 JOINT CASE MANAGEMENT STATEMENT
                                          Case No. 3:20-cv-00893-RS
                                                       1
          Case 3:20-cv-00893-RS Document 36 Filed 07/16/20 Page 2 of 9




 1
                                               Request for Continuance
 2
            Plaintiff Miyoko’s Kitchen’s Motion for Preliminary Injunction (ECF No. 25) is set for
 3
     hearing on August 13, 2020. Because that Motion and the Court’s reasoning deciding that
 4
     Motion may influence the parties’ views about how best to manage the case, the parties request that
 5
     the Court continue the case management conference until either (a) the same date and time as the
 6
     hearing on the preliminary injunction, or (b) a date after the court expects to issue its order on the
 7
     motion for a preliminary injunction.
 8
                                          1.     Jurisdiction and Service
 9
            This Court has jurisdiction over this case under 28 U.S.C. §§ 1331 and 1343(a). Defendants
10
     contested jurisdiction under Article III on a Motion to Dismiss, which the Court denied.
11
                                                      2.      Facts
12
            Miyoko’s Kitchen makes and sells 100% plant-based vegan products marketed as “vegan
13
     cheese” and “vegan butter.” Miyoko’s uses natural processes such as fermentation and aging, combined
14
     with 100% plant-based ingredients.
15
            On December 9, 2019, the California Department of Food and Agriculture sent Miyoko’s a
16
     letter claiming that the company’s vegan butter product “cannot bear the name ‘Butter’ because the
17
     product is not butter,” and instructed Miyoko’s to resubmit its label to the Department after making
18
     changes, including removing “the word ‘Butter’ from the label” and removing “[i]mages of animal
19
     agriculture from the website . . . such as the image . . . of the woman hugging a cow.” An accurate copy
20
     of the letter is attached to the Complaint (ECF No. 1) as Exhibit 1.
21
            Miyoko’s alleges that complying with the State of California’s censorship and multiple directives
22
     would (1) cost the company more than $1 million to change labels and marketing representations, and
23
     (2) prevent the company from truthfully telling its consumers about the nature and contents of its
24
     products—what the products taste like, what they’re made from, what they do and don’t contain, and
25
     how to use them.
26
                                                 3.        Legal Issues
27
     Plaintiff’s Contentions:
28                                JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 3:20-cv-00893-RS
                                                      2
          Case 3:20-cv-00893-RS Document 36 Filed 07/16/20 Page 3 of 9




 1
             Miyoko’s contends that the State of California’s enforcement and regulatory position violates
 2
     the Free Speech Clause of the First Amendment on an as-applied basis. It does so prohibiting Miyoko’s
 3
     from truthfully labeling, marketing, and advertising plant-based dairy products in a manner that
 4
     effectively and accurately describes them as replacements for conventional dairy products. The State’s
 5
     position further restricts Miyoko’s ability to convey its core mission to the public through language and
 6
     images, and it imposes this restriction without any evidence-based justification.
 7
             Key legal issues include (1) whether the State of California’s enforcement and regulatory
 8
     position and its application or proposed application of state and federal statutes and regulations, as
 9
     reflected in the December 2019 letter, unreasonably restricts Miyoko’s right to free speech by
10
     prohibiting the company from making truthful statements about the identity, quality, and characteristics
11
     of vegan and plant-based products, including referring to plant-based products using dairy and dairy
12
     analogue terms; (2) whether there is a substantial state interest in the speech restrictions imposed by
13
     the State; (3) whether the restrictions and requirements imposed by the State go beyond what would
14
     be necessary to protect any purported state interest in preventing consumer deception or confusion;
15
     and (4) whether there are remedies, other than content-based or viewpoint-based rules, that would be
16
     adequate to directly achieve any purported government interest. There are no unusual substantive,
17
     procedural, or evidentiary issues in this case.
18
     Defendants’ Contentions:
19
             The Department applies uniform rules requiring food producers to clearly identify their
20
     products. These rules apply standards of identity—definitions from federal and state statutes and
21
     regulations that require specific contents in foods. Products that meet those standards must be
22
     called by that name, and products that do not meet the standard must not be called by that name.
23
     The Department contends that its consistent application of these standards to Miyoko’s does not
24
     violate Miyoko’s First Amendment rights.
25
             The key issues the Department expects to address are (1) whether Miyoko’s expression is
26
     protected by the First Amendment, (2) the government’s substantial interest is regulation of food
27

28                                 JOINT CASE MANAGEMENT STATEMENT
                                          Case No. 3:20-cv-00893-RS
                                                       3
          Case 3:20-cv-00893-RS Document 36 Filed 07/16/20 Page 4 of 9




 1
     labels, (3) whether the regulation advances the governmental interest, and/or (4) whether the
 2
     regulation is more extensive than necessary to serve the governmental interest.
 3
                                                 4.    Motions
 4
             The parties do not anticipate filing any motions to add parties or claims, or to transfer venue.
 5
     The defendants filed a motion to dismiss, which the Court denied on June 25, 2020. Miyoko’s filed a
 6
     motion for preliminary injunction, which is set for hearing on August 13, 2020. The parties may file
 7
     motions for summary judgment.
 8
                                        5.     Amendment of Pleadings
 9
             The parties do not anticipate amending the pleadings to add or dismiss parties, claims, or
10
     defenses.
11
                                          6.    Evidence Preservation
12
             The parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored
13
     Information and confirm that the parties have met and conferred as required by Federal Rule of Civil
14
     Procedure 26(f) regarding reasonable and proportionate steps taken to preserve evidence relevant to
15
     the issues reasonably evident in this action.
16
                                                7.    Disclosures
17
             The parties will make full and timely initial disclosures pursuant to Rule 26.
18
                                                 8.   Discovery
19
             On April 14, 2020, the parties met and conferred as required by Rule 26(f). The parties
20
     propose no changes to the timing, form, or requirements for disclosure under Rule 26(a).
21
             The parties do not believe that discovery should be restricted by ex-ante court orders requiring
22
     the parties to conduct discovery in phases or limited to particular issues. Miyoko’s believes that
23
     discovery should commence on merits no later than the Court’s ruling on the defendants’ motion to
24
     dismiss.
25
             Miyoko’s plans to conduct discovery regarding the defendants’ position as taken in their
26
     December 2019 letter; the defendants’ position and actions with respect to similar businesses; the effect
27
     of the defendants’ position and actions on similar businesses; the motivation for the December 2019
28                                JOINT CASE MANAGEMENT STATEMENT
                                         Case No. 3:20-cv-00893-RS
                                                      4
          Case 3:20-cv-00893-RS Document 36 Filed 07/16/20 Page 5 of 9




 1
     letter; what evidence, if any, the defendants have of consumer confusion surrounding plant-based dairy
 2
     products; and any other evidence on which the defendants’ purport to rely as justification for their
 3
     enforcement position.
 4
             The defendants are considering conducting discovery regarding self-censorship by Miyoko’s,
 5
     costs the company to change labels and marketing representations, previous changes to Miyoko’s labels
 6
     and marketing representations, Miyoko’s discussions about this lawsuit with news media, and potential
 7
     consumer confusion.
 8
             To the extent that discoverable information is electronically stored, the parties shall produce
 9
     such information in its native format or, if that is impossible, in an accessible format such as Microsoft
10
     Excel or Adobe Acrobat format (OCR readable). In any event, the parties agree to produce
11
     information in a manner such that it may be easily reviewed and identified by the receiving party and
12
     the Court.
13
             The parties do not anticipate any particular, non-standard issues with respect to claims of
14
     privilege that may be asserted in this action.
15
             The parties do not anticipate any particular, non-standard issues that may require modifying or
16
     limiting the federal or local discovery rules, except to note that, for purposes of discovery, Defendants—
17
     officials sued in their official capacities—shall be treated as a single defendant: the California
18
     Department of Food and Agriculture. See Kentucky v. Graham, 473 U.S. 159, 166 (1985) (“[A]n
19
     official-capacity suit is, in all respects other than name, to be treated as a suit against the entity. It is not
20
     a suit against the official personally, for the real party in interest is the entity.” (citation omitted)),
21
     Morongo Band of Mission Indians v. California State Bd. of Equalization, 858 F.2d 1376, 1382 n.5
22
     (9th Cir. 1988).
23
             The parties do not propose that the Court issue any additional orders regarding protective
24
     orders under Rule 26(c), scheduling order under Rule 16(b), or requirements for the pretrial
25
     conference under Rule 16(c) other than those already addressed.
26
                                                 9.     Class Actions
27
             This case is not a proposed class action.
28                                  JOINT CASE MANAGEMENT STATEMENT
                                           Case No. 3:20-cv-00893-RS
                                                        5
          Case 3:20-cv-00893-RS Document 36 Filed 07/16/20 Page 6 of 9




 1
                                                10.      Related Cases
 2
             To the parties’ knowledge, there are no related cases or proceedings pending before another
 3
     judge of this court, or before another court or administrative body.
 4
                                                      11.   Relief
 5
     Plaintiff’s Statement:
 6
             Miyoko’s foremost seeks relief to ensure that it can continue engaging in its protected speech
 7
     without risk of prosecution or other government interference. Specifically, Miyoko’s seeks a
 8
     preliminary and/or permanent injunction to prevent the State of California and its officers or agents,
 9
     including the Secretary of the Department of Food and Agriculture and the Branch Chief of the Milk
10
     and Daily Food Safety Branch, from enforcing state or federal law against Miyoko’s in the manner set
11
     forth in the State’s December 9, 2019 letter. Miyoko’s further seeks a declaration that the application
12
     of the state and federal laws set forth in the State’s December 9, 2019 letter to Miyoko’s violates the
13
     First Amendment to the United States Constitution on a solely as-applied basis. Miyoko’s also seeks
14
     to recover attorneys’ fees, and costs.
15
     Defendants’ Statement:
16
             Defendants seek a judgment of dismissal.
17
                                          12.         Settlement and ADR
18
             The parties have exchanged correspondence in an attempt to resolve their dispute but have not
19
     reached an agreement to date. The parties are not presently discussing settlement but may do so later
20
     in the case.
21
                                              13.      Magistrate Judge
22
             This case was assigned directly to a District Judge. The parties have not consented to the
23
     appointment of a Magistrate Judge for Trial.
24
                                              14.      Other References
25
             The parties do not believe the case is suitable for reference to binding arbitration, a special
26
     master, or the Judicial Panel on Multidistrict Litigation.
27
                                          15.         Narrowing of Issues
28                                 JOINT CASE MANAGEMENT STATEMENT
                                          Case No. 3:20-cv-00893-RS
                                                       6
          Case 3:20-cv-00893-RS Document 36 Filed 07/16/20 Page 7 of 9




 1
             The parties have identified no issues that can be narrowed by agreement or by motion, and do
 2
     not wish to bifurcate issues, claims, or defenses at this time.
 3
                                        16.    Expedited Trial Procedure
 4
             The parties do not believe that this is the type of case that can be handled under the Expedited
 5
     Trial Procedure of General Order No. 64 Attachment A. The parties have conferred concerning
 6
     alternative procedures to minimize the need for in-person hearings during the COVID-19 pandemic
 7
     and the impact of General Order No. 72 on this case.
 8
                                                17.     Scheduling
 9
             The parties request a trial date not sooner than March 10, 2021.
10
             The parties propose the following schedule, to be calculated based on the trial date:
11
             Last Day to Disclose Expert Reports:                      160 Days Before Trial
12
             Last Day to Disclose Rebuttal Expert Reports:             140 Days Before Trial
13
             Last Day to File Dispositive Motions:                     130 Days Before Trial
14
             Close of Fact Discovery:                                  100 Days Before Trial
15
             Last Day to File Fact Discovery Motions:                  90 Days Before Trial
16
             Close of Expert Discovery:                                85 Days Before Trial
17
             Last Day to File Expert Discovery Motions:                75 Days Before Trial*
18
             Last Day to Hear Dispositive Motions:                     70 Days Before Trial
19
             Last Day to File and Lodge Pretrial Filings:              50 Days Before Trial*
20
             Last Day to Respond to Pretrial Filings:                  35 Days Before Trial
21
             Pretrial Conference:                                      20 Days Before Trial
22
             Add 5 days to any period of days that includes Thanksgiving, Christmas Day, or New Year’s
23
     Day. Add 10 days if one period of days includes both Christmas Day and New Year’s Day.
24
             *Pretrial filings include a joint pretrial statement, trial briefs, motions in limine, identification
25
     of deposition excerpts or video for witnesses who will not be questioned at trial, witness lists, exhibit
26
     lists, proposed findings of fact and conclusions of law. Although sometimes treated as motions in
27
     limine, motions to exclude expert testimony under Daubert v. Merrell Dow Pharmaceuticals, Inc.,
28                                  JOINT CASE MANAGEMENT STATEMENT
                                           Case No. 3:20-cv-00893-RS
                                                        7
             Case 3:20-cv-00893-RS Document 36 Filed 07/16/20 Page 8 of 9




 1
     509 U.S. 579 (1993), are due with Expert Discovery Motions, not Pretrial Filings. Daubert motions
 2
     may be heard at the Pretrial Conference but no later.
 3
              Discovery-related motions, including Daubert motions, shall be scheduled in accord with
 4
     N.D. Cal. Local Rule 7. Motions for Summary Judgment or Preliminary Injunction shall follow
 5
     lengthened briefing schedules, with 4 weeks to file opposition papers, two weeks to file reply papers,
 6
     and two or more weeks between the filing of reply papers the hearing. These schedules may be
 7
     modified by stipulation.
 8
                                                       18.   Trial
 9
              The trial of this matter will be by the judge. The parties estimate the trial will be approximately
10
     three days.
11
                         19.    Disclosure of Non-party Interested Entities or Persons
12
              Miyoko’s has no disclosure to make under Civil Local Rule 3-15(b)(1), and certifies that no
13
     interest is known other than that of Miyoko’s.
14
              Defendants are sued in their official capacities within the California Department of Food and
15
     Agriculture. Civil Local Rule 3-15 “does not apply to any governmental entity or its agencies.”
16
                                          20.         Professional Conduct
17
              The parties have reviewed the Guidelines for Professional Conduct for the Northern District
18
     of California.
19
                                                21.      Other Matters
20
              The parties do not at this time raise any other issues affecting the status or management of the
21
     case.
22
     Dated: July 16, 2020
23
     Respectfully submitted by:
24
      Animal Legal Defense Fund                                Xavier Becerra, Attorney General of California
25                                                             Myung J. Park, Supervising Deputy Attorney
                                                               General
26
      /s/ Alene Anello                                         /s/ Michael S. Dorsi
27    Alene Anello (State Bar No. 316387)                      Linda L. Gandara, State Bar No. 194667
                                                               Michael S. Dorsi, State Bar No. 281865
28                                  JOINT CASE MANAGEMENT STATEMENT
                                           Case No. 3:20-cv-00893-RS
                                                        8
         Case 3:20-cv-00893-RS Document 36 Filed 07/16/20 Page 9 of 9




 1   ANIMAL LEGAL DEFENSE FUND                Deputy Attorneys General
     525 East Cotati Avenue                   455 Golden Gate Avenue, Suite 11000
 2   Cotati, CA 94931                         San Francisco, CA 94102-7004
     (707) 795-2533                           Telephone: (415) 510-3802
 3   aanello@aldf.org                         Fax: (415) 703-5480
                                              Michael.Dorsi@doj.ca.gov
 4   GUPTA WESSLER PLLC
     Deepak Gupta (pro hac vice)              Attorneys for Defendants
 5   Neil K. Sawhney
     1900 L Street, NW, Suite 312
 6   Washington, DC 20036
     (202) 888-1741
 7   deepak@guptawessler.com,
     neil@guptawessler.com
 8
     Counsel for Plaintiff
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                            JOINT CASE MANAGEMENT STATEMENT
                                     Case No. 3:20-cv-00893-RS
                                                  9
